i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION


                                         No. 04-08-00539-CV

                               IN THE INTEREST OF R.R.R., et al.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-PA-00866
                             Honorable Richard Garcia, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 25, 2009

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal from a judgment terminating appellant’s parental rights. The

trial court found the points on which appellant intends to appeal to be frivolous. On November 6,

2008, this court ordered appellant to provide written proof to this court that either (1) the reporter’s

fee has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is

entitled to appeal without paying the reporter’s fee. Our order informed appellant that if he failed

to respond within the time provided, the court would consider only those issues raised in appellant’s

brief that do not require a reporter’s record for a decision. See TEX . R. APP . P. 37.3(c). Appellant

did not respond to our order. On December 4, 2008, we ordered appellant to file a brief on the issue
                                                                                      04-08-00539-CV

of whether the appeal is frivolous. Neither a brief nor a motion to extend time was filed. Appellant

is represented on appeal by retained attorney Orlando Kell. Because Mr. Kell did not respond to any

of this court’s orders, on January 15, 2009, this court ordered Mr. Kell to show cause in writing why

this appeal should not be dismissed for want of prosecution. See TEX . R. APP . P. 42.3(b). Our order

informed Mr. Kell that if he did not respond by January 26, 2009, this appeal would be dismissed

for want of prosecution. Id. No response has been filed. Accordingly, the appeal is dismissed for

want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against

appellant.



                                                       PER CURIAM




                                                 -2-
04-08-00539-CV